J-S46045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LAWRENCE CARTAGENA                         :
                                               :
                       Appellant               :   No. 3236 EDA 2019

        Appeal from the Judgment of Sentence Entered October 25, 2019
               in the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0001306-2019


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         Filed: December 24, 2020

        Lawrence Cartagena (“Cartagena”) appeals from the judgment of

sentence imposed following his convictions of two counts of possession with

intent to deliver controlled substances, and one count of possession of drug

paraphernalia.1 We affirm.

        The trial court summarized the factual history underlying the instant

appeal as follows:

              [O]n Thursday[,] January 31, 2019[,] at approximately
        7:30 a.m.[,] members of the Chester Police Department Narcotics
        Unit were assisting members of the [Drug Enforcement Agency’s
        (“DEA”)] Wilmington, Delaware regional office in surveillance of
        [Cartagena,] who was the subject of a Delaware arrest warrant at
        2701    Madison     Street,  Apartment      F[-]240,   Chester,
        [Pennsylvania].


____________________________________________


1   35 P.S. § 780-113(a)(30), (32).
J-S46045-20


              [Cartagena] was arrested after the law enforcement officers
        entered the apartment door[,] opened by [Nashaly] Velez[]quez-
        Questell[, Caragena’s girlfriend, (“Velezquez-Questell”)].      []
        Velezquez-Questell consented to [a] search [of] the premises.
        [The s]earch of the premises turned[ ]up the following contraband
        that was seized, including, $1,091.00 in United State[s] currency,
        [a] Walmart blender, two cell phones, [a] digital scale, [and 11]
        bags of heroin[.] After being Mirandized (Miranda v. Arizona,
        384 U.S. 436 … (1966)), [Cartagena] confessed [that all of] the
        contraband was [] his[,] not his girlfriend’s[.]

Trial Court Opinion, 6/15/20, at 2.

        Following a jury trial, Cartagena was convicted of the above-mentioned

offenses.    The trial court deferred sentencing and ordered a pre-sentence

investigation report.       On October 25, 2019, the trial court sentenced

Cartagena to an aggregate term of 90 to 180 months in prison, followed by

12 months of probation.            Additionally, the trial court determined that

Cartagena was an eligible offender under the Recidivism Risk Reduction

Incentive Act (“RRRI”)2 and imposed an RRRI minimum sentence of 75

months. Cartagena filed a timely Notice of Appeal and court-ordered Pa.R.A.P.

1925(b) Concise Statement of errors complained of on appeal.

        Cartagena now raises the following issues for our review:

        1. Whether the [trial c]ourt committed non-waivable error when
        it failed to determine whether the [RRRI] applies?

        2. Whether Pennsylvania Rule of Evidence 404(b) was violated
        because evidence of prior crimes or wrongdoing that preceded the
        trial were heard by the jury?



____________________________________________


2   See 61 Pa.C.S.A. §§ 4501-4512.

                                           -2-
J-S46045-20


Brief for Appellant at 6 (issues numbered).

      In his first claim, Cartagena claims that his sentence is illegal, because

the trial court failed to make a determination as to Cartagena’s RRRI eligibility

at the time of sentencing. Id. at 10. Cartagena acknowledges that he has

raised this claim for the first time on appeal, but contends that his illegal

sentence claim cannot be waived. Id. Additionally, Cartagena asserts that

he is eligible for RRRI. Id.

      A challenge to a court’s failure to impose an RRRI sentence implicates

the legality of the sentence. Commonwealth v. Robinson, 7 A.3d 868, 871

(Pa. Super. 2010). Claims that challenge the legality of the sentence cannot

be waived. Commonwealth v. Tobin, 89 A.3d 663, 669 (Pa. Super. 2014).

“Our scope of review of challenges to the legality of a sentence is plenary, and

the standard of review is de novo.” Commonwealth v. Milhomme, 35 A.3d

1219, 1221 (Pa. Super. 2011).

      The RRRI provides that, “[a]t the time of sentencing, the court shall

make a determination whether the defendant is an eligible offender.”          61

Pa.C.S.A. § 4505(a); see also 42 Pa.C.S.A. § 9756(b.1) (wherein the

Sentencing Code states that “[t]he court shall determine if the defendant is

eligible for a recidivism risk reduction incentive minimum sentence under 61

Pa.C.S.[A.] Ch. 45 (relating to recidivism risk reduction incentive).”). Where

the trial court fails to make a statutorily-required and compulsory RRRI




                                      -3-
J-S46045-20


eligibility determination at sentencing, the defendant’s sentence is illegal.

Robinson, 7 A.3d at 871.

      Our review of the record reveals that on October 25, 2019, Cartagena

was sentenced to an aggregate term of 90 to 180 months in prison. See N.T.

(Sentencing Hearing), 10/25/19, at 9-11; see also Order of Sentence,

10/25/19, at 1. In its Sentencing Order, the trial court found Cartagena to be

an eligible offender under the RRRI and imposed an RRRI minimum sentence

of 75 months. See Order of Sentence, 10/25/19, at 1; see also 61 Pa.C.S.A.

§ 4505(c)(2) (providing that an RRRI minimum sentence “shall be equal to

five-sixths of the minimum sentence if the minimum sentence is greater than

three years.”). Because the record reveals that Cartagena was, in fact, found

to be eligible under the RRRI, and the trial court sentenced Cartagena

accordingly, we grant him no relief on this claim.

      In his second claim, Cartagena argues that the trial court erred by

admitting evidence of prior crimes or prior bad acts under Pa.R.E. 404(b).

Brief for Appellant at 13. Specifically, Cartagena claims that DEA Agent Trevor

Riccobin (“Agent Riccobin”) and Police Officer Timothy Garron (“Officer

Garron”) should not have been allowed to testify that they were seeking to

arrest Cartagena based upon a Delaware arrest warrant.            Id.   Cartagena

claims that, in sustaining his objection to testimony about the Delaware arrest

warrant, the trial court did not allow defense counsel the “opportunity to move

for a mistrial or request a curative instruction, and the trial court did not offer


                                       -4-
J-S46045-20


a curative instruction.” Id. Cartagena asserts that the trial court allowed six

references to his Delaware arrest warrant to be heard by the jury, and that

these references were more prejudicial than probative. Id. at 15. In support

of this contention, Cartagena claims that the jury could have inferred that his

Delaware arrest warrant was drug-related, because the “prosecution team

was made up of law officers from both states and the [DEA,] who specialize

in drug interdiction.” Id.

      “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.” Commonwealth v. Tyson, 119 A.3d 353, 357 (Pa. Super.

2015) (citation and quotation marks omitted). “An abuse of discretion is not

merely an error of judgment, but is rather the overriding or misapplication of

the law, or the exercise of judgment that is manifestly unreasonable, or the

result of bias, prejudice, ill-will or partiality, as shown by the evidence of

record.” Commonwealth v. Harris, 884 A.2d 920, 924 (Pa. Super. 2005)

(citation and quotation marks omitted).

      Rule 404 generally prohibits “[e]vidence of a crime, wrong, or other act”

when such evidence is offered to show “that on a particular occasion the

person acted in accordance with the character” shown by that crime, wrong,

or other act. Pa.R.E. 404(b)(1). However, “[t]his evidence may be admissible

for another purpose such as proving motive, opportunity, intent, preparation,




                                     -5-
J-S46045-20


plan, knowledge, identity, absence of mistake, or lack of accident.” Pa.R.E.

404(b)(2).

      Instantly, the Commonwealth called both Agent Riccobin and Officer

Garron to testify about the arrest of Cartagena and subsequent search of the

apartment. See N.T. (Jury Trial), 9/11/19, at 29-49, 51-84. On both direct

and cross examination, Agent Riccobin and Officer Garron stated that they

were at the apartment pursuant to a Delaware arrest warrant. Id. at 32, 37,

44, 52-53, 67-68. Cartagena objected to Agent Riccobin’s testimony about

the Delaware arrest warrant during the following exchange:

      [Agent Riccobin]: Excuse me. For the stuff related to Delaware-

      [Defense Counsel]: You Honor, I’m going to object to this. … This
      is not related to our case.

                                     ***

      [Trial Court]: Okay, I’ll sustain that.

N.T. (Jury Trial), 9/11/19, at 67-68.

      Our review of the record reveals that defense counsel objected to the

relevance of the Delaware arrest warrant, rather than its inadmissibility as a

prior bad act or wrongdoing under Pa.R.E. 404(b)(2). Indeed, Cartagena did

not object at any other time to testimony regarding the Delaware arrest

warrant. See Trial Court Opinion, 6/15/20, at 14-15; see also N.T. (Jury

Trial), 9/11/19, at 32, 37, 44, 52-53 (wherein Officer Garron and Agent

Riccobin referenced the existence of the Delaware arrest warrant, but

Cartagena did not object). In fact, Cartagena cross-examined Officer Garron

                                        -6-
J-S46045-20


about the Delaware arrest warrant. See N.T. (Jury Trial), 9/11/19, at 44.

Further, at no point before, during, or after the trial did Cartagena assert that

the above testimony, or any other testimony, was inadmissible as evidence of

prior bad acts. See Commonwealth v. Shamsud-Din, 995 A.2d 1224, 1228

(Pa. Super. 2010) (stating that, “in order for a claim of error to be preserved

for appellate review, a party must make a timely and specific objection before

the trial court at the appropriate stage of the proceedings; the failure to do so

will result in waiver of the issue.”) (emphasis added; citations omitted);

Pa.R.A.P. 302(a) (providing that “[i]ssues not raised in the trial court are

waived and cannot be raised for the first time on appeal”). Because Cartagena




                                      -7-
J-S46045-20


failed to raise a timely, contemporaneous objection, his claim is waived.3, 4

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/20




____________________________________________


3 To the extent that Cartagena claims the trial court did not allow him to
request a curative instruction or move for a mistrial, we disagree. Our review
of the record reveals that the trial court did not prevent Cartagena from
requesting relief; on the contrary, the trial court gave Cartagena several
opportunities to request relief. See N.T. (Jury Trial), 9/11/19, at 67-68
(wherein Cartagena’s objection to testimony about the relevance of the
Delaware arrest warrant was sustained); see also id. at 165, 186-87
(wherein the trial court gave Cartagena opportunities to request additions to,
or to object to, the jury instructions). Thus, Cartagena’s claim that the trial
court did not allow him to request a curative instruction or a mistrial is belied
by the record.

4 Even if Cartagena had not waived this claim, we would conclude that his
claim lacks merit. The references to the Delaware arrest warrant were
admitted to explain why the police were at Cartagena’s apartment, rather than
to show that Cartagena acted in accordance with a particular character trait.
See generally Commonwealth v. Williams, 896 A.2d 523, 539 (Pa. 2006)
(explaining that the res gestae exception to Rule 404(b) allows admission of
evidence of other crimes when such evidence is relevant to furnish the context
or complete the story of the events surrounding the instant crime);
Commonwealth v. Dillon, 925 A.2d 131, 139 (Pa. 2007) (stating that res
gestae evidence is admissible to explain events surrounding criminal conduct
and resulting prosecution so that the case presented to the jury does not
appear in a vacuum).

                                           -8-